DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 11, 13, 16, 21-25, 27-32 and 36-40 (canceled)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-10,12,14-15,17-20,26 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2005/0231588) in view of Singh (US 2014/0160153) or Siracusano (US 2018/0011627).
(The current draft of the claim frequently utilizes transitional operator, i.e., “AND” and “OR”,  thus numerous options presented for rejections.  Merely for the matter of clarity, examiner will address one of those options and cross out the others).
Claim 1. A method for realizing remote assistance, comprising:
receiving and displaying first data by an assisting device, (Yang: MCU 9 carries both visual and audio information to and from participants, where each participant can send and receive [0030-0034]), wherein the first data comprises one of the following: 
an audio stream and a video stream collected by an assistance requesting device, (Yang: [0030-0034]) or 
sending second data by the assisting device, wherein the second data (Yang: [0030-0034]) comprises one of the following: 
the video stream in the first data (Yang: [0030-0034]) and second electronic white board data; (While Yang does not explicitly detail “second electrotonic whiteboard data” where the current Spec, [0053] defines electronic whiteboard data as “information marked and/or written on the video stream, on an image/picture, or on a playback video stream”… This feature is notoriously well-known in the art as examiner wishes to provide several documents teaching such.
	(i)	Singh teaches using a whiteboard management dashboard application for collaboration learning allowing users to annotate on multiple whiteboards simultaneously and sharing with one another, [0037].
	(ii)	Siracusano teaches “the browser-based user interface may permit users to place annotations of various kinds onto an image on display in the presenter canvas and then disseminate those image modifications among one or more other client devices that are participating in the online collaboration session., [0033].  Where the annotations or markings will include, for example: pen drawing, brushing, text insertion, identifying symbols/markers and/or the use of geometric shapes or objects, [0057]”.
	






Claim 7. A method for realizing remote assistance, comprising: 
sending first data by an assistance requesting device wherein the first data  (Yang: MCU 9 carries both visual and audio information to and from participants, where each participant can send and receive [0030-0034]), comprises one of the following: 
an audio stream and a video stream collected by an assistance requesting device, (Yang: [0030-0034]) and 
receiving and displaying second data 

f

the second data comprises one of the following: 
the video stream in the first data (Yang: [0030-0034]) and second electronic white board data; (While Yang does not explicitly detail “second electrotonic whiteboard data” where the current Spec, [0053] defines electronic whiteboard data as “information marked and/or written on the video stream, on an image/picture, or on a playback video stream”… This feature is notoriously well-known in the art as examiner wishes to provide several documents teaching such.
	(i)	Singh teaches using a whiteboard management dashboard application for collaboration learning allowing users to annotate on multiple whiteboards simultaneously and sharing with one another, [0037].
	(ii)	Siracusano teaches “the browser-based user interface may permit users to place annotations of various kinds onto an image on display in the presenter canvas and then disseminate those image modifications among one or more other client devices that are participating in the online collaboration session., [0033].  Where the annotations or markings will include, for example: pen drawing, brushing, text insertion, identifying symbols/markers and/or the use of geometric shapes or objects, [0057]”. 





12. A method for realizing remote assistance, comprising: 
receiving, by an assisting server, first data sent by an assistance requesting device and forwarding, by the assisting server, the first data to an assisting device, wherein the first data  (Yang: MCU 9 carries both visual and audio information to and from participants, where each participant can send and receive [0030-0034]), comprises one of the following: 
an audio stream and a video stream collected by the assistance requesting device, (Yang: [0030-0034]) 
receiving, by the assisting server, second data sent by the assisting device, and forwarding, by the assisting server, the second data to the assistance requesting device, (Yang: [0030-0034]) wherein the second data comprises one of the following: 
the video stream in the first data (Yang: [0030-0034]) and second electronic white board data; (While Yang does not explicitly detail “second electrotonic whiteboard data” where the current Spec, [0053] defines electronic whiteboard data as “information marked and/or written on the video stream, on an image/picture, or on a playback video stream”… This feature is notoriously well-known in the art as examiner wishes to provide several documents teaching such.
	(i)	Singh teaches using a whiteboard management dashboard application for collaboration learning allowing users to annotate on multiple whiteboards simultaneously and sharing with one another, [0037].
	(ii)	Siracusano teaches “the browser-based user interface may permit users to place annotations of various kinds onto an image on display in the presenter canvas and then disseminate those image modifications among one or more other client devices that are participating in the online collaboration session., [0033].  Where the annotations or markings will include, for example: pen drawing, brushing, text insertion, identifying symbols/markers and/or the use of geometric shapes or objects, [0057]”. 
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Singh or Siracusano into the teaching of Yang for the purpose of providing participants an ability to collaboratively mark or annotate information to make a communication session more desirable and interesting, i.e., in the remote learning environment or in a teleconferencing environment.

Claim 2. The method according to claim 1, wherein in a case where the first data comprises the audio stream and the video stream collected by the assistance requesting device and the first electronic white board data, displaying the first data comprises: superimposing and synthesizing the audio stream and the video stream collected by the assistance requesting device and the first electronic white board data for display.  (Yang: Each of the signals VINa-VINn may be implemented as a video bitstream carrying both visual and audio information of a participant in a video conference, [0032] and  From the point-of-view of an end user, the composite picture looks as if all of the component video streams VINa-VINn have been combined into a single video stream, [0062]). Singh:  While one user is writing on a whiteboard layer, the second user can write or annotate substantially simultaneously on a second whiteboard layer that is superimposed on the first whiteboard. Similarly there can be a third user writing substantially simultaneously in real-time on a third whiteboard layer while first two users are writing on their individual layers, and all three whiteboards are superimposed and synchronized, [0029]”).
Claim 3. The method according to claim 1, wherein the first electronic white board data is information marked and/or written by an assistance requesting party on the video stream collected by the assistance requesting device; and the second electronic white board data is information marked and/or written by an assisting party on the video stream in the first data, or information marked and/or written by the assisting party on the picture captured from the video stream in the first data, or information marked and/or written by the assisting party on the playback video stream selected from the video stream in the first data. (See the independent claims).
Claim 4. The method according to claim 1, wherein before receiving the first data by the assisting device, the method further comprises: establishing, by the assisting device, a connection channel with the assistance requesting device, wherein the first data is received through the connection channel and the second data is sent through the connection channel; or, establishing, by the assisting device, a connection with the assistance requesting device through an assisting server, wherein the first data is received through the assisting server and the second data is sent through the assisting server. (See the independent claims).
Claim 6. The method according to claim 1, wherein after receiving and displaying the first data by the assisting device, the method further comprises: sending a first request to at least one third-party assisting device, wherein the first request is used for requesting a third party to participate in assistance. (Overall, all of the prior references presented in the context of a videoconferencing environment, where multiple participants take part and share information, i.e., live video streaming, recorded video streaming, sharing a single image or a video file, displaying a portion of a file or the whole file.  Participants are permitted to mark, annotate, draw or highlight on the presentation canvas or whiteboard, superimpose a new whiteboard on the previous whiteboard and transmit the composite stream to other participants.  Specifically, Singh teaches in the instructor-only mode, a teacher allows each student (first user, second user and then third user) to make annotation on his/her independent screen, [0029, 0045]).

Claim 8. The method according to claim 7, wherein in a case where the second data comprises the video stream in the first data and the second electronic white board data, displaying the second data comprises: superimposing and synthesizing the video stream in the first data and the second electronic white board data for display; (See claim 2) or, 

Claim 9. The method according to claim 7, wherein the first electronic white board data is information marked and/or written by an assistance requesting party on the video stream collected by the assistance requesting device; (see the independent claims);
the second electronic white board data is information marked and/or written by an assisting party on the video stream in the first data, (see the independent claims); or 

the third electronic white board data is information marked and/or written by the at least one third party on the video stream in the first data, (Singh teaches there can be a third user writing substantially simultaneously in real-time on a third whiteboard layer while first two users are writing on their individual layers, and all three whiteboards are superimposed and synchronized. [0029]).



Claim 10. The method according to claim 7, wherein before sending the first data by the assistance requesting device, the method further comprises: 
establishing, by the assistance requesting device, a connection channel with the assisting device, wherein the first data is sent through the connection channel and the second data is received through the connection channel; (Yang: Fig. 1 showing each participant connects to one another via MCU opening up channel for communication; Singh: FIG. 2 shows a teacher in a classroom with four students, according to some embodiments. In some embodiments, the teacher and students in the classroom can be equipped with individual wireless enabled writable tablets 205, 201, 202, 203, 204 that serve as a writing surface or scratch sheet. A centralized server 206 in the classroom or on school network connects the teacher with the students after they login as shown by solid lines 209, 210, 211, 212, 213. The dotted lines 214, 215, 216, 217, 218, 219, 220, 221, 222, 223 represent the wireless connectivity between the teacher's writable tablet 205 and students' writable tablets 201, 202, 203, 204, [0040]).
or,

Claim 14. The method according to claim 12, wherein before receiving the first data sent by the assistance requesting device, the method further comprises: 
receiving an assistance request sent by the assistance requesting device; and assigning the corresponding assisting device to the assistance requesting device, and establishing an online connection for the assistance requesting device and the assisting device. (Siracusano: the browser-based user interface may permit users to place annotations of various kinds onto an image on display in the presenter canvas and then disseminate those image modifications among one or more other client devices that are participating in the online collaboration session, [0033,  0065, 0071, 0075] Indeed, Figs. 1-5 describes an integrated online or virtual collaboration system).
	Claim 15. The method according to claim 1, wherein the assisting device serves as a third-party assisting device, and the method further comprises: 
receiving, by the third-party assisting device, a first request sent by another assisting device, wherein the first request is used for requesting the assisting party to participate in assistance as a third party; sending, by the third-party assisting device, a connection establishment request to an assisting server, and receiving, by the third-party assisting device, first data sent by the assisting server, Singh teaches there can be a third user writing substantially simultaneously in real-time on a third whiteboard layer while first two users are writing on their individual layers, and all three whiteboards are superimposed and synchronized. [0029]).
wherein the first data comprises one of the following: 
an audio stream and a video stream collected by an assistance requesting device,(see the independent claims, or Yang:  Each of the signals VINa-VINn may be implemented as a video bitstream carrying both visual and audio information of a participant in a video conference, [0030-0034])  

Claim 17. The method according to claim 12, further comprising: receiving, by the assisting server, a connection establishment request sent by at least one third-party assisting device, and sending, by the assisting server, the first data to the at least one third-party assisting device; and receiving, by the assisting server, third data sent by the at least one third-party assisting device; wherein forwarding, by the assisting server, the second data to the assistance requesting device comprises: sending, by the assisting server, fourth data obtained by mixing the second data and the third data to the assistance requesting device. (Singh: FIG. 2 shows a teacher in a classroom with four students, according to some embodiments. In some embodiments, the teacher and students in the classroom can be equipped with individual wireless enabled writable tablets 205, 201, 202, 203, 204 that serve as a writing surface or scratch sheet. A centralized server 206 in the classroom or on school network connects the teacher with the students after they login as shown by solid lines 209, 210, 211, 212, 213. The dotted lines 214, 215, 216, 217, 218, 219, 220, 221, 222, 223 represent the wireless connectivity between the teacher's writable tablet 205 and students' writable tablets 201, 202, 203, 204, [0040]).

Claim 18. The method according to claim 17, wherein the third data comprises one of the following: the video stream in the first data and third electronic white board data; (See the independent claims, or Singh teaches “there can be a third user writing substantially simultaneously in real-time on a third whiteboard layer while first two users are writing on their individual layers, and all three whiteboards are superimposed and synchronized. [0029]”.

Claim 19. The method according to claim 18, wherein the first electronic white board data is information marked and/or written by an assistance requesting party on the video stream collected by the assistance requesting device; (See the independent claim… or Singh: each student is permitted to annotate on his/her screen, superimpose and share with one another, [0045, 0051-0052]).
the second electronic white board data is information marked and/or written by an assisting party on the video stream in the first data, (Singh: The knowledge exchange platform 120 allows for storing, retrieving, sharing, exchanging, and commercially transacting customized content, [0027]; While one user is writing on a whiteboard layer, the second user can write or annotate substantially simultaneously on a second whiteboard layer that is superimposed on the first whiteboard. Similarly there can be a third user writing substantially simultaneously in real-time on a third whiteboard layer while first two users are writing on their individual layers, and all three whiteboards are superimposed and synchronized, [0029]).


and the third electronic white board data is information marked and/or written by the at least one third party on the video stream in the first data, (Singh: While one user is writing on a whiteboard layer, the second user can write or annotate substantially simultaneously on a second whiteboard layer that is superimposed on the first whiteboard. Similarly there can be a third user writing substantially simultaneously in real-time on a third whiteboard layer while first two users are writing on their individual layers, and all three whiteboards are superimposed and synchronized, [0029]).



20. The method according to claim 17, wherein the fourth data comprises one of the following: an audio stream obtained by performing audio mixing on the audio stream in the second data and the audio stream in the third data; fourth electronic white board data obtained by internally superimposing and mixing the second electronic white board data and the third electronic white board data; or the video stream in the first data or the picture captured from the video stream in the first data or the playback video stream selected from the video stream in the first data, which is currently being subjected to electronic white board based marking and/or writing. (Singh: While one user is writing on a whiteboard layer, the second user can write or annotate substantially simultaneously on a second whiteboard layer that is superimposed on the first whiteboard. Similarly there can be a third user writing substantially simultaneously in real-time on a third whiteboard layer while first two users are writing on their individual layers, and all three whiteboards are superimposed and synchronized, [0029].  Here same analysis applied to fourth user, fifth user and n-user)

Claim 33. An assisting device, comprising: a memory, a processor and a computer program which is stored on the memory and capable of running on the processor, wherein when executed by the processor, the computer program implements the method for realizing remote assistance according to claim 1. (Yang: Fig. 13; Singh, Fig. 8; Siracusano, [0042]).
Claim 34. An assistance requesting device, comprising: a memory, a processor and a computer program which is stored on the memory and capable of running on the processor, wherein when executed by the processor, the computer program implements the method for realizing remote assistance according to claim 7. (Yang: Fig. 13; Singh, Fig. 8; Siracusano, [0042]).
Claim 35. An assisting server, comprising: a memory, a processor and a computer program which is stored on the memory and capable of running on the processor, wherein when executed by the processor, the computer program implements the method for realizing remote assistance according to claim 12. (Yang: Fig. 13; Singh, Fig. 8; Siracusano, [0042]).
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651